Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are presented for examination.
Status of the Claims
	Claims 3, 10, and 12-15 have been canceled.  Claims 1, 2, 4-9, and 11 are pending and under current examination.
Withdrawn Rejections and Response to Arguments
	Applicant’s arguments filed 12/14/2021 (hereafter, “Remarks”) have been fully considered and are addressed as follows.
	Applicant notes the amendments to the claims which are addressed in the following new grounds of rejection as necessitated by amendment.  It is noted that no new references are cited or newly applied.  All rejections of canceled claims 3, 10, and 12-15 are withdrawn in view of Applicant’s cancelation of those claims.  The rejection of claims 1-15 under 35 U.S.C. 103 as being unpatentable over Matsunaga (US 20100154135) in view of Koike et al. (US 2010/0037404) is withdrawn in view of Applicant’s addition of limitations to claim 1.  
	Applicant’s characterization of the previously cited references as on pages 5 and 6 of Remarks is noted.  Applicant argues that the cite references do not teach the advantage of the instant invention.  Applicant points to comparative examples in the specification as filed.  In reply, Applicant’s argument is not persuasive since it is not necessary that the prior art suggest a combination to achieve the same advantage or result discovered by applicant.  See MPEP 2144(IV).
	Applicant argues on page 7 of Remarks that there is no motivation for selecting the claimed parameters in view of the cited references and on page 8 adds that the modification in the rejection of record does not make the modification obvious nor has a reasonable expectation of success been established.  This argument has been considered but is not persuasive since the rejection previously presented states that it would have been obvious to combine and optimize the components claimed further for the reasons of record which are at least specified to be maximum effective amounts and ratios among these ingredients known to be useful in hair dyeing formulations, a product encompassed by the “hair cosmetic” product claimed.
	Applicant argues that the cited references do not teach a combination of components B and C in a predetermined mass ratio as in claim 1.  In reply, Applicant’s argument has been considered but is not persuasive since combining the claimed components in the amounts taught by the cited art result in overlapping ranges with those claimed.
Applicant additionally argues improper “hindsight reconstruction” on pages 13-15.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Applicant argues on page 9 that the rejection of record does not establish a clear, evidence-supported account or explanation of how one would have combined the cited references or a reasonable expectation of success with a clearly articulated rationale.  Applicant continues on pages 10 and 11 that the examiner’s position is “not sufficient”.  With regard to optimization, on pages 11 and 12 of Remarks, Applicant argues that the prior art must recognize result-effective variables as such.
This argument has been fully considered but is not persuasive in view of the rejection of record which states the teaching of the prior art, the deficiency of the first cited references, and rationale for combining and/or modifying the cited references in order to arrive at the claimed invention complete with motivation for doing so.  It is noted that this motivation may be routine inquiry of components which one reasonably would have expected to function as result effective variables based on the art’s disclosure of these components to be useful in various concentrations in order to achieve the desired result.
	On pages 12 and 13, Applicant argues that possible modifications of the prior art must be finite, in an “obvious to try” rebuttal.  In reply, this argument has been considered but is not persuasive in view of the articulated rationale supporting the rejection which provides not only result-effective variables as a motivation for reaching a workable product but also the reasonable expectation of an advantage for including each of the known components in recommended amounts for their known functional effects in an analogous (hair-treating) product.
	Applicant’s citations of case law on pages 16 and 17 are noted.  In the instant case, it is the examiner’s position that when the prior art teaches or renders obvious the claimed invention including amounts, that a product and its properties are inseparable.
	
New Grounds of Rejection Necessitated by Amendments of 12/14/2021
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga (US 20100154135) in view of Koike et al. (US 2010/0037404).
The instant claims are drawn to a cosmetic [product] intended to treat or be applied to the hair comprising components (A) – (C) as further specified in the claims.
	Matsunaga et al. teaches an oxidative hair dye composition (see abstract). Matsunaga et al. teaches that the composition includes an alkali agent, and teaches that the alkali agent can be selected from a group which includes 5,6-dihydroxyindole, which reads on formula (I), where R' is -OH, R? is hydrogen, and R? is hydrogen (i.e. Component A, see [0033]).  Matsunaga et al. teaches 0.3% by weight of 5,6-dihydroxyindole.  See Example 9.  The use of amino-modified silicon is taught in para [0044].  The amount of amino-modified silicone is taught to be 0.5 mass %.  See Example 9.The use of dimethlpolysiloxane is taught in Para [0038].  The use of alkyl-modified silicone is taught in Para [0048].  Matsunaga teaches the silicone component may be used in combination of two or more.  See Para [0049].  The content of the component in the hair dye composition is taught to be 0.1-15 mass %.  See Para [0049]. The use of a cationic surfactant is taught in Para [0050]. 
Matsunga does not teach the nitrogen content of amino-modified silicone. Koike et al. teaches a hair dyeing composition comprising an indole compounds having a chemical formula similar to the claimed formula (1) in the amounts of 0.05 to 5% wt.  (see page 1, paragraphs, 0003-0004, formula (1) and Para [0010].  The use of different types of silicone, including the amine-modified silicone is taught in Para [0011]-[0017] and claim 1.  The different nitrogen contents of amino-modified silicone is taught in Para [0018].   
It would have been obvious to a person skilled in the art to select the claimed silicone from Matsunaga and keoike, considering that Matsunaga teaches the use of different silicones and their combination thereof in combination with the claimed dihydroxyindole. The claimed mass ratio of components A-C is obtained by dividing the amount of components A-C taught by Matsunaga and Keoike.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the amounts of the dyeing ingredients in the composition so as to get the maximum effective amounts and ratios between these dyeing ingredients. The person of ordinary skill in the art would expect such a dyeing composition to have properties similar to those claimed, absent unexpected results. The claimed pH is taught in Example 9 of Matsunga and claims 3 and 5 of Keoike, which reads on the pH of claim 9.  

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/               Primary Examiner, Art Unit 1617